DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
TERMINAL DISCLAIMER
The TD has been approved.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kevin Lemack on 12/10/21 and 01/12/22.

The claim 1 is amended as follows:
 
(Currently Amended) A method of inducing P450:FMN complexes in an animal, comprising: formulating a composition comprising a stabilizing excipient, 1 mcg to 50 mg of one or more flavins selected from the group consisting of flavin mononucleotide, flavin adenine dinucleotide, lumichrome, lumizine, alloxazine and combinations thereof, and salts or hydrates thereof[[,]]; and one or more members selected from the group consisting of nicotinic acid, riboflavin, chocolate, an ammonium compound, and a sweetener; and administering to said animal said composition in an amount effective to induce P450:FMN complexes in said animal.

 
REASONS FOR ALLOWANCE
	Terminal disclaimers were submitted to obviate Obvious Double Patenting rejections.  See record.  The cited prior art of record does not teach or suggest the invention as recited in independent Claims 1 and 12.  The closest prior art of record is US 10,493,090 and 10,786,524 both to Nonomura. The references alone fail to teach the claimed invention to add the amounts of ingredients administered to a human and there is no motivation to combine the references. The invention is allowable for said reason.
 Claims 1-17 are allowed.
  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1791